Name: 2004/844/EC: Commission Decision of 9 November 2004 establishing a form for legal aid applications under Council Directive 2003/8/EC to improve access to justice in cross-border disputes by establishing minimum common rules relating to legal aid for such disputes (notified under document number C(2004) 4285)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  documentation;  justice;  European Union law
 Date Published: 2005-10-14; 2004-12-10

 10.12.2004 EN Official Journal of the European Union L 365/27 COMMISSION DECISION of 9 November 2004 establishing a form for legal aid applications under Council Directive 2003/8/EC to improve access to justice in cross-border disputes by establishing minimum common rules relating to legal aid for such disputes (notified under document number C(2004) 4285) (2004/844/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2003/8/EC of 27 January 2003 to improve access to justice in cross-border disputes by establishing minimum common rules relating to legal aid for such disputes (1), and in particular Article 16(1) thereof, After consulting the Advisory Committee established by Article 17(1) of Directive 2003/8/EC, Whereas: (1) Article 16(1) of Directive 2003/8/EC provides that the Commission is to establish a standard form for legal aid applications and for the transmission of such applications. (2) The standard form for the transmission of legal aid applications between the judicial authorities of the Member States has been established by Commission Decision C(2003) 1829 (2). (3) The standard form for legal aid applications as such is to be established at the latest by 30 November 2004, by virtue of Article 16(2) second sub-paragraph of Directive 2003/8/EC. That form should therefore be established by this decision. (4) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark, which is not bound by Directive 2003/8/EC, is not bound by this Decision or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The standard form for the submission of legal aid applications under Directive 2003/8/EC shall be as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 2004. For the Commission AntÃ ³nio VITORINO Member of the Commission (1) OJ L 26, 31.1.2003, p. 41. (2) Decision not yet published in the Official Journal. ANNEX